Citation Nr: 1507699	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-28 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a compensable rating for hallux valgus of the right foot.

3.  Entitlement to a rating in excess of 10 percent for limited motion of the right ankle.


REPRESENTATION

Appellant represented by:	Robert Lemley, Agent


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1983 to April 1984.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Muskogee, Oklahoma RO which, in pertinent part, denied service connection for bilateral hearing loss, granted service connection for limited motion of the right ankle rated 10 percent, and granted service connection for hallux valgus of the right foot rated 0 percent.

The Board notes that, separately from the matters addressed herein, the Veteran initiated an appeal regarding two additional claims that were denied by the AOJ in the March 2012 rating decision: service connection for a mental disorder to include posttraumatic stress disorder, and entitlement to individual unemployability.  A March 2013 statement of the case was issued to the Veteran regarding these matters.  The Veteran did not timely file a substantive appeal.  These matters are therefore not before the Board.

The issues of increased ratings for hallux valgus of the right foot and limited motion of the right ankle are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

A chronic hearing loss disability was not shown in service or for many years thereafter, and the most probative evidence fails to link a current disorder to service.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in October 2010 and December 2010, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates. 

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA audiological evaluation in January 2011.  This will be discussed in greater detail below, though the Board finds this examination and opinion to be adequate for rating purposes regarding hearing loss as it included both a review of the Veteran's history and an audiological examination that included all necessary findings, and addressed all medical questions raised.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder diagnosed after discharge may be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, including VBMS and Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim. 

Because sensorineural hearing loss (SNHL) is an organic disease of the nervous system, it may be service connected on a presumptive basis if manifested to a compensable degree in the first year following a veteran's discharge from active duty.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection for such disability to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of postservice evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a hearing disability must show, as is required in any claim of service connection, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  

The Veteran claims that he is entitled to service connection for bilateral hearing loss because it was incurred during service; specifically, he has asserted that his MOS as combat engineer exposed him to acoustic trauma.  Based on his service records, it may reasonably be conceded that he had some exposure to hazardous levels of noise in service.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of hearing loss.  On March 1983 service enlistment examination, audiometric findings were within normal limits (all thresholds from 500 to 4000 Hertz between 5 and 15 decibels); on a contemporaneous report of medical history, the Veteran denied any history of hearing loss.  On April 1984 Chapter 5 physical examination, audiometric findings were within normal limits (all thresholds from 500 to 4000 Hertz between 5 and 20 decibels); on a contemporaneous report of medical history, the Veteran denied any history of hearing loss.

On January 2011 VA examination, the Veteran reported that he had had trouble hearing since 1984, mostly in the right ear.  He reported that he was a combat engineer in service, he fired weapons with his right hand, and he used hearing protection.  He required a hearing conservation program.  After military service, he worked in an oil field as a roughneck, drilling rigs, for 10 years without hearing protection, and he did not enter a hearing conservation program.  He did not report any exposure to loud noise outside of military service.  He had no family history of ear disease, no previous history of ear disease, no history of head trauma, and no history of ear trauma.

Audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Right 
50
50
40
60
80
Left
35
40
40
45
65

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 84 percent in the left ear.  The diagnosis was bilateral hearing loss, moderately severe, mixed (sensorineural and conductive) hearing loss in the right ear, and moderate sensorineural hearing loss in the left ear.  The examiner noted that a review of the Veteran's enlistment and discharge examinations show normal hearing sensitivity for VA purposes at enlistment into the military and at discharge from service, with no shift in hearing sensitivity noted between entrance and discharge at those frequencies (500-4000 Hz).  The examiner further noted that the Veteran worked on oil drilling rigs as a roughneck - a known source of loud noise - with a decrease of 40 dB at 4000 Hz for each ear from the time of discharge in 1984 to the day of examination.  The examiner noted that based on the Institute of Medicine Report on noise exposure in the military, noise induced hearing loss occurs immediately and does not have a delayed onset weeks, months, or years after the exposure event(s).  The examiner therefore opined that it is less likely as not that the Veteran's current hearing loss is related to military acoustic trauma as an Engineer, and it is more likely as not that the Veteran's current hearing loss is related to his 10 years of work on oil rigs.  

The VA and private treatment records in evidence contain no further opinions regarding etiology of the Veteran's hearing loss.

It is not in dispute that the Veteran has a current bilateral hearing loss for VA compensation purposes.  What remains for consideration is whether his current bilateral hearing loss is somehow shown to be etiologically related to his service.  The only competent medical evidence in this matter consists of the report of the VA examination and opinion cited above.  The Board finds the 2011 VA examination and opinion to be entitled to great probative weight, as the examiner reviewed the Veteran's medical history and adequately explained the rationale for the conclusions reached, citing to accurate factual data and other likely causes of the current hearing loss disability, and also citing to a lack of support in medical literature for a nexus between a fairly recent appearing hearing loss and remote noise trauma.  The Veteran has not submitted a positive medical opinion in support of his claim, thus the evidence is not in equipoise.  

Additionally, as a hearing loss disability is not shown to have been manifested in service or in the first postservice year, service connection on the basis that it became manifest in service and persisted, or on a chronic disease presumptive basis (for SNHL as an organic disease of the nervous system under 38 U.S.C.A. § 1137) is not warranted.  

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have a chronic hearing loss disability in service, and there is no competent and credible evidence indicating he had hearing loss manifested to a compensable degree within a year following discharge from service.  Likewise, the weight of the competent and probative evidence does not show the Veteran has a current bilateral hearing loss that is related to his period of service, to include his exposure to noise therein.  Accordingly, service connection for bilateral hearing loss is not warranted on any basis.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran contends that his hallux valgus of the right foot and his limited motion of the right ankle have both worsened since the most recent (October 2011) VA examination.  While a new examination is not required simply because of the time which has passed since the last examination (more than three years), a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  See VAOPGCPREC 11-95 (1995).  The Veteran alleges that the current ratings do not reflect his current right foot and right ankle symptoms.  A November 2012 statement from the Veteran's representative indicates that both disabilities merit higher ratings based on their current severity.  A contemporaneous examination is indicated.

Additionally, there may be records of VA treatment for the disabilities at issue that have not yet been associated with the record.  The most recent VA treatment records associated with the claims file are from June 2013.  Records of such treatment are pertinent (and may be critical) evidence in a claim for increase.  Notably, VA treatment records are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record complete copies of the updated clinical records of any (and all) pertinent evaluations and/or treatment the Veteran has received for his right foot and right ankle disabilities, to include records from the Muskogee VA medical facilities since June 2013.  

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate examiner, to ascertain the current severity of his service-connected hallux valgus of the right foot and limited motion of the right ankle.  The Veteran's claims file should be reviewed by the examiner in connection with the examination.

3.  The AOJ should then review the expanded record and readjudicate the claims.  If either benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


